Citation Nr: 0016894	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), which denied the benefits sought on appeal.   

In his March 1999 Substantive Appeal, the veteran raised the 
issues of entitlement to an advisory/independent medical 
opinion, entitlement to a thorough and contemporaneous 
examination, and entitlement to adequate reasons and bases.  
The Board would point out, however, that these are ancillary 
issues to the veteran's underlying claims; they are not 
separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issues by the agency of original jurisdiction.  See 38 C.F.R. 
§ 3.328 (1999) (regarding independent medical opinions).  
Similarly, the adequacy of the reasons and bases of a 
decision denying benefits may be contested only as a part of 
an appeal on the merits of the decision rendered on the 
primary issues.
 

FINDING OF FACT

The claims of entitlement to service connection for bilateral 
hearing loss and for headaches are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss 
and for headaches, are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss and for headaches.  He claims that he developed 
a hearing loss while serving as a guard on a flight line 
during service, and that that disorder progressively worsened 
thereafter.  He also claims that he developed headaches 
during service due to exposure to jet engine noise.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
established presumptively for a disorder of the nervous 
system such as a sensorineural hearing loss if the disability 
was manifested to a degree of 10 percent or more within one 
year of service separation.  The presumption is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The threshold question which must be answered as to this 
claim is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for service connection 
generally requires (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1998).

Service medical records show that during his June 1962 
enlistment examination, the veteran reported no complaints 
referable to his claimed hearing loss or headaches disorders.  
At that time, evaluation of the head, ears and drums, and 
neurologic systems were normal.  The audiology examination 
recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
 
0
LEFT
5
-5
-5
 
0

Service medical records show that the veteran was seen in 
June 1962 for complaints of headaches and dizziness.  He was 
seen twice on consecutive days in November 1962 for 
complaints of headaches for the previous four days.  The 
clinical notes indicate that the neurological system was 
intact.  Headaches was diagnosed at that time.  

Service medical records show that the veteran was seen in 
early December 1962 for complaints of headaches, which 
returned mostly after the veteran was yelled at by a 
sergeant, and which kept him from sleeping since the previous 
night.  A skull series X-ray report noted a history that the 
veteran had headaches and had cracked his skull as a child.  
The report noted that examination findings were within normal 
limits.  The veteran was seen about one week later for 
complaints of stomach ache and headache.  At that time, ear, 
nose and throat examination was negative, and the impression 
was gastroenteritis.  A clinical note the following day 
indicated that the veteran reported having a headache and 
stomach ache; and that he could not stand being on the line 
and wanted to get out of the service.   He was referred to 
his commander.  A clinical note in January 1963 indicated 
that the commander had had a long talk with the veteran, and 
at present the veteran was functioning well.  There are no 
subsequent service medical records during active service that 
are referable to the veteran's claims.

During a May 1975 Air National Guard enlistment examination, 
the veteran indicated that he had no ear, nose or throat 
problems, or headache; and he deleted an entry that would 
have indicated he did not know if he had hearing loss.  The 
veteran reported a head injury at age seven when he fell on 
his head, and he indicated there were no complications or 
sequela.  On examination, evaluation was normal for head, 
ears, drums and neurologic systems.  The audiology 
examination recorded pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
10
LEFT
15
5
0
0
15

National Guard medical records show that the veteran was seen 
in August 1975 for headaches for the previous two days; and 
raspy throat and unproductive cough.  On examination, the 
tonsils were enlarged and the chest was OK.  The impression 
was early tonsillitis.
 
The report of a June 1996 VA neurological examination shows 
that the veteran reported a history that during service, he 
experienced jet engine noise without protective ear 
coverings, which resulted in headaches at the time.  He now 
had a job where there was machinery, which was quite loud and 
gave him headaches.  When he was going through a divorce, he 
also got severe headaches which he believed were stress 
related.  He reported that he sometimes worked only three 
days a week due to his headaches.  The report indicated that 
neurological examination revealed no abnormal findings.  The 
examiner's impression was that the veteran was having muscle 
contraction headaches.  

The report of a June 1996 VA audiology examination shows that 
the veteran reported that he believed his hearing loss had 
been present for at least ten years.  He reported no history 
of ear pathology or related illness.  He reported that he had 
been a guard on a flight line for eight months, and had not 
been furnished with ear protection.  He was also a guard at a 
missile site.  Following service, he was a custodian for 
twenty-two years.  The report of audiology examination 
recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
25
LEFT
5
5
10
10
25

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
The report contains a summary of test results, which noted 
that hearing for pure tone stimuli was within normal limits 
bilaterally; however, word recognition scores were reduced 
relative to hearing for tones.  The examiner noted that these 
scores, by virtue of the nature of the errors, were felt to 
be valid indicators of true organic hearing.  

In September 1997, the RO requested that the veteran provide 
any further existing medical evidence referable to the 
bilateral hearing loss or headaches claims.  A review of the 
claims file shows no further evidence has been received after 
that request.
 
Although the evidence indicates that the veteran currently 
has bilateral sensorineural hearing loss for VA purposes, the 
record does not contain any competent evidence of a nexus or 
link between any current hearing loss and the veteran's 
period of active duty service.  There is no evidence of 
complaints or findings referable to a hearing loss during 
service.  During the May 1975 Air National Guard enlistment 
examination, almost twelve years later, the veteran showed no 
hearing loss for VA purposes.  The first medical evidence of 
a hearing loss for VA purposes is not until the June 1996 VA 
audiology examination, thirty-three years after service.  
Further, there is no medical opinion or other competent 
evidence to link the veteran's present hearing loss to 
service.  In the absence of medical evidence linking a 
current hearing loss disability to service, the Board 
concludes that the claim is not well grounded, and hence, the 
benefit sought on appeal must be denied.  

The veteran's claim of entitlement to service connection for 
headaches also is not well grounded for similar reasons.  
Service medical records indicate that the veteran was seen on 
several occasions between June and December of 1962.  That 
year he was seen once in June; and twice on consecutive days 
in November 1962, when headaches was diagnosed.  There is no 
evidence that this constituted a diagnosis of a chronic 
headaches disorder.  When seen the following month, in 
December 1962, X-ray examination findings were within normal 
limits; and the veteran was subsequently diagnosed with 
gastroenteritis.  There are no further medical records during 
active service showing complaints or findings referable to 
headaches.  

Moreover, during his May 1975 Air National Guard enlistment 
examination, the veteran made no indication of complaints 
regarding a headaches disorder.  That record indicated that 
the veteran reported that he had fallen on his head at age 
seven, but he indicated that this resulted in no 
complications or sequelae.  

Except for an August 1975 clinical note indicating multiple 
symptoms including headaches, which was diagnosed as 
tonsillitis, there are no other medical records showing 
evidence of any headaches after service until the veteran's 
June 1996 VA examination.  The report of the June 1996 VA 
neurological examination contains an impression that the 
veteran was having muscle contraction headaches; however, 
this report does not provide any opinion or other competent 
evidence to relate any such muscle contraction headaches to 
service.  Further, generally there is no medical opinion or 
other competent evidence of record to link any headaches 
disorder to service.  

In reaching this decision, the Board notes that the only 
indications of a relationship linking the currently claimed 
bilateral hearing loss or headaches to service are the 
veteran's assertions.  However, this evidence does not 
constitute "competent medical evidence" for purposes of 
determining whether a claim is well grounded.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this respect lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet App. 492, 494-5 (1992).  Simply 
put, causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Since the veteran has 
submitted no medical or other competent evidence to show that 
he currently has either a bilateral hearing loss or headaches 
disorder that are related to service, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Since these claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for headaches is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

